Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.



Allowable Subject Matter
1a. Claims 10, 12-13, 24 and 26-27 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-9, 11, 14-23, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Anvari (US 10064149 B1) in view of Markhovsky (US 20190285722 A1).

2b. Summary of the Cited Prior Art
Anvari discloses a synchronization technique for cloud radio access network (Fig 1-5).
Markhovsky discloses a method for synchronizing cloud based wireless network (Fig 1-44).

2c. Claim Analysis
Regarding Claim 1, Anvari discloses:
A cloud radio access network (C-RAN), comprising
[(Anvari discloses a synchronization technique for cloud radio access network (cloud RAN), see:
 	[Abstract] A synchronization technique for cloud radio access network (cloud RAN) to synchronize the cloud and remote radio units.  The connection between cloud and remote radios is Ethernet and IEEE1588 is used to provide synchronization between baseband residing in the cloud and remote radios.
	Fig 1-5)]:
a baseband controller communicatively coupled to a plurality of radio points (RP) via a fronthaul network
[(Anvari discloses a baseband controller couple with remote radio units via a fronthaul network, see:
[Abstract] A synchronization technique for cloud radio access network (cloud RAN) to synchronize the cloud and remote radio units.  The connection between cloud and remote radios is Ethernet and IEEE1588 is used to provide synchronization between baseband residing in the cloud and remote radios.
	[Col 4 Lines 7-17] FIG. 3 illustrates an embodiment of cloud RAN 300.  In general, cloud RAN 300 facilitates communication between user equipment (UE) 301 and cloud 307.  Signal sent by UE 301 is received by antenna 302 and translated to baseband signal by remote radio unit 303.  The baseband signal from radio unit 303 is sent through an asynchronous link to the cloud 307 that accommodates baseband unit 304, transport unit 305 and core network 306 for further processing.  The detected signal from baseband unit 304 is transported to core network 306 by transport unit 305. 
	Fig 3, Baseband Unit 304, Remote Radio Unit 303; Fig 3, Cloud 307; see also Fig 1-2 and 4-5)];
the plurality of RPs, each configured to exchange radio frequency (RF) signals with at least one user equipment (UE), one of the RPs being configured to
[(Anvari discloses
[Abstract] A synchronization technique for cloud radio access network (cloud RAN) to synchronize the cloud and remote radio units.  The connection between cloud and remote radios is Ethernet and IEEE1588 is used to provide synchronization between baseband residing in the cloud and remote radios.
[Col 4 Lines 7-17] FIG. 3 illustrates an embodiment of cloud RAN 300.  In general, cloud RAN 300 facilitates communication between user equipment (UE) 301 and cloud 307.  Signal sent by UE 301 is received by antenna 302 and translated to baseband signal by remote radio unit 303.  The baseband signal from radio unit 303 is sent through an asynchronous link to the cloud 307 that accommodates baseband unit 304, transport unit 305 and core network 306 for further processing.  The detected signal from baseband unit 304 is transported to core network 306 by transport unit 305. 
	Fig 3, Baseband Unit 304, Remote Radio Unit 303; Fig 3, Cloud 307; see also Fig 1-2 and 4-5)]:
determine a timing difference while synchronizing to the baseband controller
[(Anvari discloses
[Col 4 Lines 57-61] In one embodiment of remote radio unit 400, the baseband sample signals received from cloud through asynchronous link are first stored in a memory/baseband formatting block 405 before being formatted and sent to signal conditioning 404 and converter 403 for transmission. 
 	[Col 4 Lines 62-65] In one embodiment, the memory size of the memory/baseband formatting block 405 is far more than the maximum delay jitter of Ethernet packets received from the cloud. 
	Fig 4-5, IEEE 1588 Timing System; see also Fig 1-3)];
determine a frequency error, between the RP and a neighboring base station, based on a radio environment monitoring (REM) procedure
[(Anvari discloses
[Col 4 Lines 43-47] The receivers/transmitters unit 402 perform the task of down conversion of radio frequency signals received from antenna system 401 to baseband or low IF signals and up converting the baseband and IF signals to radio frequency signals for antenna system 401 to transmit. 
 [Col 5 Lines 45-48] In one embodiment, the IEEE1588 timing system block 407 uses the clock synchronization information to create clocks and reference frequencies for the entire remote radio unit 400. 
 [Col 6 Lines 65-67] In one embodiment, the IEEE1588 system timing block 508 uses the clock synchronization information to create clocks and reference frequencies for the cloud 504. 
Claim 1.  A cloud radio access network (CRAN) system comprising: a cloud with a baseband unit to perform detection of an information data from a received baseband signal from a remote radio unit (RRU), carry out information data modulation to provide a transmit baseband signal for transmission to the RRU, and maintain the cloud network synchronization and time of the day using a cloud IEEE1588 (Institute of Electrical and Electronics Engineering 1588) timing;  said RRU consists of a baseband unit to perform baseband signal conditioning supporting at least one of baseband signal frames or packets formatting, amplitude gain control (AGC), crest factor reduction (CFR), digital pre-distortion (DPD), equalization and beam forming, and a RRU IEEE1588 timing to maintain clock synchronization with said baseband unit in the cloud and time of the day;  an asynchronous link between said RRU and said baseband unit in the cloud using an Ethernet packet protocol to carry at least one of an information signal, a control signal and a synchronization signal;  said information signal contains at least one of a CPRI (common protocol for radio interface) baseband sample frame, an OBSAI (open base station architecture initiative) baseband sample frame, and a proprietary baseband frame or packet;  said RRU IEEE1588 uses said asynchronous link to pair with at least one of said cloud IEEE1588, and an independent IEEE1588 node within the communication network infrastructure to provide clock synchronization and time of the day for RRU;  Said baseband unit in the RRU and said baseband unit in the cloud use the time of the day to assign a time stamp to at least one of said CPRI baseband sample frame, said OBSAI baseband sample frame and said proprietary baseband frame or packet that is sent to said baseband unit in the cloud and said baseband unit in the RRU respectively;  Said time stamp assigned by said baseband unit in the cloud is used by said baseband unit in the RRU to store based on the order of transmitted time stamp of at least one of said CPRI baseband sample frame, said OBSAI baseband sample frame and said proprietary baseband frame or packet and then format for transmission over the air;  Said time stamp assigned by said baseband unit in the RRU is used by said baseband unit in the cloud to store based on the order of transmitted time stamp of at least one of said CPRI baseband sample frame, said OBSAI baseband sample frame and said proprietary baseband frame or packet and then format for detection by said information data detector. 
	Fig 4-5, IEEE 1588 Timing System; see also Fig 1-3)];
	Anvari does not disclose about phase error.
	However, Markhovsky discloses a method for synchronizing cloud based wireless network.
determine a timing difference while synchronizing to the baseband controller
[(Markhovsky discloses monitoring or determining received signals with various characteristics including timing delay and signal frequencies, see:
[0156] Equation (1) can be presented in frequency domain as: 
				
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where: A(f) is complex amplitude of the received signal, (2.pi..times..tau..sub.K) are the artificial "frequencies" to be estimated by a super-resolution algorithm and the operating frequency f is the independent variable; .alpha..sub.K is the K-th path amplitude. 
[0157] In the equation (2) the super-resolution estimation of (2.pi..times..tau..sub.K) and subsequently .tau..sub.K values are based on continuous frequency.  In practice, there is a finite number of measurements.  Thus, the variable f will not be a continuous variable, but rather a discrete one.
	Fig 10-11)];
determine a frequency error, between the RP and a neighboring base station, based on a radio environment monitoring (REM) procedure
[(Markhovsky discloses measuring frequency shifts or errors, see:
[0157] In the equation (2) the super-resolution estimation of (2.pi..times..tau..sub.K) and subsequently .tau..sub.K values are based on continuous frequency.  In practice, there is a finite number of measurements.  Thus, the variable f will not be a continuous variable, but rather a discrete one.  Accordingly, the complex amplitude A(f) can be calculated as follows: 
				
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



Fig 1-2)];
wherein a phase error is determined based on the timing difference for the RP and the frequency error for the RP and the neighboring base station
[(Markhovsky discloses phase error determination based on signal and frequency offsets, see:
[0169] Thereafter, master's multi-path mitigation processor compares the received ranging signal with the one that was originally sent from the master and determines the A(f.sub.n) estimates in form of an amplitude and a phase for every frequency component f.sub.n.  Note that in the equation (3) A(f.sub.n) is defined for one-way ranging signal trip.  In the embodiment the ranging signal makes a round-trip.  In other words, it travels both ways: from a master/reader to a target/slave and from the target/slave back to the master/reader.  Thus, this round-trip signal complex amplitude, which is received back by the master, can be calculated as follows: 
 			
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

[0170] There are many techniques available for estimating the complex amplitude and phase values, including, for example, matching filtering |A(f.sub.n)| and 
.angle.A(f.sub.n).  According to the embodiment, a complex amplitude determination is based on |A(f.sub.n)| values derived from the master and/or tag receiver RSSI (Received Signal Strength Indicator) values.  The phase values .angle.A.sub.RT(f.sub.n) are obtained by comparing the received by a reader/master returned base-band ranging signal phase and the original (i.e., sent by reader/master) base band ranging signal phase.  In addition, because master and tag devices have independent clock systems a detailed explanation of devices operation is augmented by analysis of the clock accuracy impact on the phase estimation error.  As the above description shows, the one-way amplitude |A(f.sub.n)| values are directly obtainable from target/slave device.  However, the one-way phase .angle.A(f.sub.n) values cannot be measured directly. 
	Fig 7)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Anvari’s synchronization technique for cloud radio access network with Markhovsky’s method for synchronizing cloud based wireless network with the motivation being to improve the ranging signal SNR in network (Markhovsky, Para [0127]).

Regarding Claim 2, Anvari does not discloses this claim.
However, Markhovsky discloses:
wherein the baseband controller is configured to synchronize to a Network Timing Protocol (NTP) grandmaster clock using the phase error as an initial phase error
[(see:
[0450] Wireless LTE operators are using GPS/GNSS signals to synchronize eNB(s) in frequency and time.  Note: The LTE eNB has to maintain a very accurate carrier frequency: 0.05 ppm for macro/mini cells and slightly less accurate for other type of cells (0.1-0.25 ppm).  The GPS/GNSS signals can also enable a required (for locate) time synchronization accuracy of better than 10 nanoseconds.  However, network operators and network equipment manufacturers are trying to reduce costs associated with the GPS/GNSS units in favor of Packet Transport/, e.g. Internet/Ethernet networking time synchronization by employing NTP (Network Time Protocol) and/or PTP (Precision Time Protocol), for example IEEE 1588v2 PTP. 
	Fig 3A-3B)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Anvari’s synchronization technique for cloud radio access network with Markhovsky’s method for synchronizing cloud based wireless network with the motivation being to improve the ranging signal SNR in network (Markhovsky, Para [0127]).
 
Regarding Claim 3, Anvari does not discloses this claim.
However, Markhovsky discloses:
wherein the timing difference is determined before the baseband controller synchronizes to the NTP grandmaster clock
[(see:
[0450] Wireless LTE operators are using GPS/GNSS signals to synchronize eNB(s) in frequency and time.  Note: The LTE eNB has to maintain a very accurate carrier frequency: 0.05 ppm for macro/mini cells and slightly less accurate for other type of cells (0.1-0.25 ppm).  The GPS/GNSS signals can also enable a required (for locate) time synchronization accuracy of better than 10 nanoseconds.  However, network operators and network equipment manufacturers are trying to reduce costs associated with the GPS/GNSS units in favor of Packet Transport/, e.g. Internet/Ethernet networking time synchronization by employing NTP (Network Time Protocol) and/or PTP (Precision Time Protocol), for example IEEE 1588v2 PTP. 
	Fig 3A-3B)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Anvari’s synchronization technique for cloud radio access network with Markhovsky’s method for synchronizing cloud based wireless network with the motivation being to improve the ranging signal SNR in network (Markhovsky, Para [0127]).
 
Regarding Claim 4, Anvari does not discloses oscillator.
However, Markhovsky discloses:
wherein the timing difference is a timing difference between an oscillator in the RP and an oscillator in the baseband controller
[(see:
[0173] In an embodiment, the device consists of the RF front-end and the RF back-end, base-band and the multi-path mitigation processor.  The RF back-end, base-band and the multi-path mitigation processor are implemented in the FPGA 150 (see FIGS. 3B and 3C).  The system clock generator 20 (see FIG. 3A) oscillates at: F.sub.OSC=20 MHz; or 
.omega..sub.OSC=2.pi..times.20.times.10.sup.6.  This is an ideal frequency because in actual devices the system clocks frequencies are not always equal to 20 MHz: 		
 			
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

		
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Anvari’s synchronization technique for cloud radio access network with Markhovsky’s method for synchronizing cloud based wireless network with the motivation being to improve the ranging signal SNR in network (Markhovsky, Para [0127]).

Regarding Claim 5, Anvari discloses:
wherein the RP is further configured to determine the timing difference using a time-stamping protocol, implemented over the User Datagram Protocol (UDP)/Internet Protocol (IP), between the baseband controller acting as a master clock and the RP acting as a slave clock
[(see:
[Col 4 Line 64 – Col 5 Line 2] In one embodiment of the remote radio unit 400, the Ethernet packets received from cloud through asynchronous link have a remote radio identifier field, are time stamped, and have a sequence number. 
[Col 5 Lines 3-6] In one embodiment, the Ethernet packets are stored in the memory of memory/baseband formatting block 405 based on their time stamp and sequence number to avoid any early and late Ethernet packets. 
[Col 5 Lines 16-22] In one embodiment, the memory/baseband formatting block 405 uses the timing and control information obtained from IEEE1588 timing system block 407 and control/management block 408 to format, time stamp, number, and tag various baseband sample streams received from baseband conditioning block 404 for transmission to the cloud through Ethernet port 406. 
	Fig 1-5)].

Regarding Claim 6, Anvari discloses:
wherein the time-stamping protocol is Institute of Electrical and Electronics Engineers 1588 standard (IEEE 1588) [(see Fig 4-5, IEEE 1588 System Timing)];
wherein the timing difference is determined using one of the following: only the estimation phase of 1588 IEEE synchronization between baseband controller and the RP;  and the estimation phase, coasting phase, and lock phase of IEEE 1588 synchronization
[(see:
[Col 5 Lines 16-22] In one embodiment, the memory/baseband formatting block 405 uses the timing and control information obtained from IEEE1588 timing system block 407 and control/management block 408 to format, time stamp, number, and tag various baseband sample streams received from baseband conditioning block 404 for transmission to the cloud through Ethernet port 406. 
Fig 1-5)].

 	Regarding Claim 7, Anvari discloses:
wherein the REM procedure comprises the RP monitoring downlink signals transmitted by the neighboring base station
[(see:
Claim 1.  A cloud radio access network (CRAN) system comprising: a cloud with a baseband unit to perform detection of an information data from a received baseband signal from a remote radio unit (RRU), carry out information data modulation to provide a transmit baseband signal for transmission to the RRU, and maintain the cloud network synchronization and time of the day using a cloud IEEE1588 (Institute of Electrical and Electronics Engineering 1588) timing;  said RRU consists of a baseband unit to perform baseband signal conditioning supporting at least one of baseband signal frames or packets formatting, amplitude gain control (AGC), crest factor reduction (CFR), digital pre-distortion (DPD), equalization and beam forming, and a RRU IEEE1588 timing to maintain clock synchronization with said baseband unit in the cloud and time of the day;  an asynchronous link between said RRU and said baseband unit in the cloud using an Ethernet packet protocol to carry at least one of an information signal, a control signal and a synchronization signal;  said information signal contains at least one of a CPRI (common protocol for radio interface) baseband sample frame, an OBSAI (open base station architecture initiative) baseband sample frame, and a proprietary baseband frame or packet;  said RRU IEEE1588 uses said asynchronous link to pair with at least one of said cloud IEEE1588, and an independent IEEE1588 node within the communication network infrastructure to provide clock synchronization and time of the day for RRU;  Said baseband unit in the RRU and said baseband unit in the cloud use the time of the day to assign a time stamp to at least one of said CPRI baseband sample frame, said OBSAI baseband sample frame and said proprietary baseband frame or packet that is sent to said baseband unit in the cloud and said baseband unit in the RRU respectively;  Said time stamp assigned by said baseband unit in the cloud is used by said baseband unit in the RRU to store based on the order of transmitted time stamp of at least one of said CPRI baseband sample frame, said OBSAI baseband sample frame and said proprietary baseband frame or packet and then format for transmission over the air;  Said time stamp assigned by said baseband unit in the RRU is used by said baseband unit in the cloud to store based on the order of transmitted time stamp of at least one of said CPRI baseband sample frame, said OBSAI baseband sample frame and said proprietary baseband frame or packet and then format for detection by said information data detector. 
	Fig 4-5, IEEE 1588 Timing System; see also Fig 1-3)].

Regarding Claim 8, Anvari does not discloses this claim.
However, Markhovsky discloses:
wherein the downlink signals monitored during REM comprise at least a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) transmitted by the neighboring base station
[(see:
[0445] Considering the measurement bandwidth accuracy requirements this bandwidth is fairly large and the cell-specific reference signals that are used in the RSRP measurements can be further processed to determine these reference signals subcarriers phase and amplitude that are in turn applied to the multi-path processor for multipath interference mitigation and generation of range based location observables.  In addition, other reference signals that are used in the RSRP measurement, for example SSS (Secondary Synchronization Signal) might be also used. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Anvari’s synchronization technique for cloud radio access network with Markhovsky’s method for synchronizing cloud based wireless network with the motivation being to improve the ranging signal SNR in network (Markhovsky, Para [0127]).

 	Regarding Claim 9, Anvari does not discloses this claim.
However, Markhovsky discloses:
wherein the downlink signals monitored during REM further comprise a Cell Specific Reference Signal (CS-RS) transmitted by the neighboring base station
[(see:
[0015] …… Specifically, these network elements are the various types of cells (macro, small, distributed, etc.) and the signals are reference signals.  
[0016] Traditional implementations of the downlink OTDOA are either UE assisted (e.g., 3GPP 36.305 v14) or UE based.  In the UE assisted scheme, the UE must perform the downlink timing measurements.  These measurements involve estimating the Reference Signals Time Difference (RSTD) between reference signals from several cells.  
Fig 3A-3B)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Anvari’s synchronization technique for cloud radio access network with Markhovsky’s method for synchronizing cloud based wireless network with the motivation being to improve the ranging signal SNR in network (Markhovsky, Para [0127]).

Regarding Claim 11, Anvari does not discloses about oscillator.
However, Markhovsky discloses:
wherein each of the plurality of RPs determines a respective timing difference between a respective oscillator in the respective RP and an oscillator in the baseband controller;  and wherein the baseband controller selects the timing difference from a plurality of timing differences
[(see:
[0173] In an embodiment, the device consists of the RF front-end and the RF back-end, base-band and the multi-path mitigation processor.  The RF back-end, base-band and the multi-path mitigation processor are implemented in the FPGA 150 (see FIGS. 3B and 3C).  The system clock generator 20 (see FIG. 3A) oscillates at: F.sub.OSC=20 MHz; or 
.omega..sub.OSC=2.pi..times.20.times.10.sup.6.  This is an ideal frequency because in actual devices the system clocks frequencies are not always equal to 20 MHz: 		
 			
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

		
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Anvari’s synchronization technique for cloud radio access network with Markhovsky’s method for synchronizing cloud based wireless network with the motivation being to improve the ranging signal SNR in network (Markhovsky, Para [0127]).
 
Regarding Claim 14, Anvari does not discloses this claim.
However, Markhovsky discloses:
wherein the phase error is determined by [(see Fig 1-2)]:
converting the frequency error to a timing error;  and summing the timing difference and the frequency error
[(see:
[(Markhovsky discloses phase error determination based on signal and frequency offsets, see:
[0169] Thereafter, master's multi-path mitigation processor compares the received ranging signal with the one that was originally sent from the master and determines the A(f.sub.n) estimates in form of an amplitude and a phase for every frequency component f.sub.n.  Note that in the equation (3) A(f.sub.n) is defined for one-way ranging signal trip.  In the embodiment the ranging signal makes a round-trip.  In other words, it travels both ways: from a master/reader to a target/slave and from the target/slave back to the master/reader.  Thus, this round-trip signal complex amplitude, which is received back by the master, can be calculated as follows: 
 			
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

[0170] There are many techniques available for estimating the complex amplitude and phase values, including, for example, matching filtering |A(f.sub.n)| and 
.angle.A(f.sub.n).  According to the embodiment, a complex amplitude determination is based on |A(f.sub.n)| values derived from the master and/or tag receiver RSSI (Received Signal Strength Indicator) values.  The phase values .angle.A.sub.RT(f.sub.n) are obtained by comparing the received by a reader/master returned base-band ranging signal phase and the original (i.e., sent by reader/master) base band ranging signal phase.  In addition, because master and tag devices have independent clock systems a detailed explanation of devices operation is augmented by analysis of the clock accuracy impact on the phase estimation error.  As the above description shows, the one-way amplitude |A(f.sub.n)| values are directly obtainable from target/slave device.  However, the one-way phase .angle.A(f.sub.n) values cannot be measured directly. 
	Fig 7)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Anvari’s synchronization technique for cloud radio access network with Markhovsky’s method for synchronizing cloud based wireless network with the motivation being to improve the ranging signal SNR in network (Markhovsky, Para [0127]).

Regarding Claims 15-23, 25 and 28, the claims disclose similar features as of Claims 1-9, 11 and 14, and are rejected based on the same rationales of Claims 1-9, 11 and 14.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/JUNG LIU/Primary Examiner, Art Unit 2473